TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00649-CR
                                       NO. 03-16-00650-CR



                                 Dennis Mike Cranfill, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF COKE COUNTY, 51ST JUDICIAL DISTRICT
                        NOS. CR15-01452 & CR15-01453,
            HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 A jury convicted appellant Dennis Mike Cranfill of the offenses of kidnapping and

aggravated assault causing serious bodily injury.1 The district court rendered judgment on each

verdict and sentenced Cranfill to 70 years’ imprisonment for each offense, with the sentences to run

concurrently. In a single point of error on appeal, Cranfill asserts that the evidence is insufficient

to prove that he caused serious bodily injury to the victim. We will affirm the judgments

of conviction.


                                         BACKGROUND

                 The jury heard evidence that on May 8, 2015, Deputies Anthony Lopez and Brandon

Neal of the Coke County Sheriff’s Office were dispatched to a residence occupied by Cranfill to

       1
           See Tex. Penal Code §§ 20.03, 22.02.
execute an outstanding warrant for his arrest. Lopez testified that, upon arrival, he stationed himself

near the north entrance to the residence while Neal stationed himself near the south entrance.

According to Lopez, they could not reach the doors to the residence because there was a corridor

leading to each doorway that was enclosed by an iron gate and secured by “heavy duty chain.” Lopez

recounted that, after he and Neal announced their presence, he heard a “very, very loud scream”

coming from the south entrance to the residence. Lopez proceeded to that entrance and observed a

woman, later identified as Shannon Maddux, inside the gated corridor “yelling hysterically” and

repeatedly screaming at the officers, “Get me out of here.” Lopez testified that Maddux was

“limping” and “having difficulty walking,” although he “couldn’t really see a visible injury” at that

time. Lopez explained that he instructed another deputy to retrieve bolt cutters from his patrol

vehicle so that he and Neal could break the chains around the gate and assist Maddux. As they began

cutting the chains loose, Lopez recounted, they could hear a man inside the residence, later identified

as Cranfill, yelling at the officers and telling them, “If you come in here, I’ve got something for you

motherfuckers.” Lopez testified that they were eventually able to open the gate, “extract” Maddux

from the area, and escort her to a safe location for treatment. At that time, Lopez was able to observe

“more significantly visible injuries on her body, which consisted of abrasive red marks along her

neck,” “extreme abrasive red marks on the lower side of her left thigh,” and “dry, black blood that

was inside her mouth” that Maddux “was trying to spit out.”

               Shortly thereafter, other officers arrived at the residence to assist the deputies in

apprehending Cranfill, and he was subsequently arrested. Based on the above and other evidence,

which we discuss in more detail below, the jury found Cranfill guilty of committing the offenses of



                                                  2
kidnapping and aggravated assault causing serious bodily injury. The district court rendered

judgment on each verdict and, after finding two enhancement paragraphs alleging prior felony

convictions to be true, sentenced Cranfill to 70 years’ imprisonment for each offense, with the

sentences to run concurrently as noted above. This appeal followed.


                                    STANDARD OF REVIEW

                 When reviewing the sufficiency of the evidence supporting a conviction, “the

standard of review we apply is ‘whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.’”2 “This standard tasks the factfinder with resolving conflicts in the testimony,

weighing the evidence, and drawing reasonable inferences from basic facts.”3 “[A]n inference is a

conclusion reached by considering other facts and deducing a logical consequence from them.”4 “On

appeal, reviewing courts ‘determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most favorable to the

verdict.’”5 “Thus, ‘[a]ppellate courts are not permitted to use a “divide and conquer” strategy for

evaluating sufficiency of the evidence’ because that approach does not consider the cumulative force




       2
           Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979)), cert. denied, 136 S. Ct. 198 (2015).
       3
           Id.
       4
           Hooper v. State, 214 S.W.3d 9, 16 (Tex. Crim. App. 2007).
       5
        Murray, 457 S.W.3d at 448 (quoting Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.
App. 2007)).

                                                  3
of all the evidence.”6 “When the record supports conflicting inferences, we presume that the

factfinder resolved the conflicts in favor of the verdict, and we defer to that determination.”7

Moreover, “[o]ur review of ‘all of the evidence’ includes evidence that was properly and improperly

admitted.”8 Finally, “the same standard of review is used for both circumstantial and direct evidence

cases.”9 “Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone can be sufficient” to support a conviction.10


                                                ANALYSIS

                  In his sole point of error, Cranfill asserts that the evidence is insufficient to prove that

he had caused serious bodily injury to Maddux. “Serious bodily injury” is defined in the Penal Code

as “bodily injury that creates a substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function of any bodily member or organ.”11

Cranfill contends that the injuries sustained by Maddux were neither protracted nor life-threatening

so as to satisfy that definition.




        6
             Id. (quoting Hacker v. State, 389 S.W.3d 860, 873 (Tex. Crim. App. 2013)).
        7
             Id. at 448-49 (citing Hooper, 214 S.W.3d at 12).
        8
            Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016) (citing Clayton, 235 S.W.3d
at 778).
        9
             Id. (citing Hooper, 214 S.W.3d at 13).
        10
             Id. (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)).
        11
             Tex. Penal Code § 1.07(a)(46).

                                                      4
                  When deciding whether the evidence is sufficient to establish serious bodily injury,

“the relevant inquiry is the degree of risk posed by the injury as it was inflicted[,] without regard to

the positive effects of medical treatment.”12 For injuries that cause “protracted” loss or impairment

of bodily function, the evidence must show only that the loss or impairment was “extended,

lengthened, prolonged, or continued.”13 Moreover, “serious bodily injury may be established without

a physician’s testimony when the injury and its effects are obvious.”14

                  In this case, Maddux testified to the nature and extent of her injuries. Maddux, who

described herself as Cranfill’s girlfriend, recounted that on the day of the assault, she went to

Cranfill’s residence and “brought him some stuff to drink, because [she] thought he was sick.” After

she arrived, Maddux noticed that Cranfill “wasn’t [in] the best of moods,” so she decided to leave.

According to Maddux, Cranfill “[j]ust kind of got mad” as she departed, and “he grabbed [her] and

drug [her] inside the house.” Once they were inside, Maddux recalled, Cranfill “flipped out” and

“just started yelling at [her]” and “beating on [her]” with a steel cable. According to Maddux, most

of the hits that Cranfill inflicted were to her legs, and that she fractured her foot at some point during

the assault. Maddux added that Cranfill choked her and bit her on the face during the assault, and

he also knocked one of her teeth loose, although she claimed that the tooth “was kind of

loose already.”


        12
         Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim. App. 2016) (citing Brown v. State, 605
S.W.2d 572, 575 (Tex. Crim. App. 1980)).
        13
          Nash v. State, 123 S.W.3d 534, 538 (Tex. App.—Fort Worth 2003, pet. ref’d) (citing
Moore v. State, 739 S.W.2d 347, 352 (Tex. Crim. App. 1987)).
        14
       Blea, 483 S.W.3d at 35 (citing Sizemore v. State, 387 S.W.3d 824, 828 (Tex.
App.—Amarillo 2012, pet. ref’d)).

                                                    5
                When asked how long her broken foot affected her, Maddux testified, “Probably

about a month and a half, two months, maybe; something like that. I don’t know.” Maddox added

that she went to the hospital following the assault but “only took a couple of days off” from work.

Maddux also testified that as a result of her injuries, one of her legs was in a cast and she had to use

crutches, although she was uncertain of the amount of time that she had actually worn the cast and

used the crutches. Maddux explained that the cast was “uncomfortable” and she “could get more

done walking around hobbling without it, than [she] could with it, so [she] would take it off.”

Maddux similarly testified that she “could get around better without” the crutches than with them,

so she “didn’t use the crutches like [she] should have.” In addition to Maddux’s testimony, photos

were admitted into evidence showing bruises to Maddux’s neck, chest, arms, and legs that she had

suffered as a result of the assault. Moreover, Texas Ranger Nick Hanna, who had investigated the

incident and interviewed Maddux the day after the assault, testified that Maddux was in noticeable

pain when he spoke with her and “was having difficulty getting around.” According to Hanna, “She

kind of reminded me of a football player the day following a rough football game. She was beat up

and sore and moving pretty gingerly.” Hanna also corroborated Maddux’s testimony that she had

“suffered a fracture” of her foot during the assault and “was on crutches” as a result.

                Viewing the above evidence and all reasonable inferences therefrom in the light most

favorable to the verdict, we conclude that it is sufficient to prove that Cranfill caused Maddux

serious bodily injury. Maddux testified that she suffered a fractured foot that adversely affected her

ability to walk for approximately six weeks to two months following the assault, that she wore a cast

and used crutches for at least some of that time, and that, even when she was not wearing the cast



                                                   6
and using the crutches, she was “walking around hobbling.” This testimony, combined with the

photos that were admitted into evidence showing the extent and severity of the bruising to Maddux’s

body, as well as Deputy Lopez’s and Ranger Hanna’s testimony summarizing their observations of

Maddux’s injuries following the assault, supports the jury’s finding that Maddux suffered a

“protracted loss or impairment of bodily function” as a result of the assault. Accordingly, the

evidence is sufficient to prove that Cranfill committed the offense of aggravated assault causing

serious bodily injury.15

               We overrule Maddux’s sole point of error.


                                         CONCLUSION

               We affirm the judgments of the district court.



                                                     ____________________________________
                                                     Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: July 14, 2017

Do Not Publish


       15
           See, e.g., Brown, 605 S.W.2d at 574-75; Williams v. State, 575 S.W.2d 30, 33 (Tex. Crim.
App. 1979); Jackson v. State, 399 S.W.3d 285, 291-92 (Tex. App.—Waco 2013, no pet.); Sizemore,
387 S.W.3d at 829-30; Nash, 123 S.W.3d at 539-40; Taylor v. State, 71 S.W.3d 792, 795-96 (Tex.
App.—Texarkana 2002, pet. ref’d); Madden v. State, 911 S.W.2d 236, 244 (Tex. App.—Waco 1995,
pet. ref’d); Coshatt v. State, 744 S.W.2d 633, 636 (Tex. App.—Dallas 1987, pet. ref’d); Allen
v. State, 736 S.W.2d 225, 227 (Tex. App.—Corpus Christi 1987, pet. ref’d); see also Mickey v. State,
No. 12-06-00130-CR, 2006 Tex. App. LEXIS 8493, at *5-7 (Tex. App.—Tyler Sept. 29, 2006, no
pet.) (mem. op., not designated for publication).

                                                 7